Exhibit 10.1
 
Execution Copy
 
REGISTRATION RIGHTS AGREEMENT
 
THIS REGISTRATION RIGHTS AGREEMENT (“Agreement”) is entered into as of December
30, 2009 between ANIKA THERAPEUTICS INC., a company incorporated under the laws
of the Commonwealth of Massachusetts (the “Company”) and FIDIA FARMACEUTICI
S.P.A., a company incorporated under the laws of Italy (the “Investor”).
 
RECITALS
 
WHEREAS, pursuant to that certain Sale and Purchase Agreement, dated as of the
date hereof (the “Purchase Agreement”), the Company has agreed to issue to the
Investor 1,981,192 shares (the “Shares”) of the Company’s common stock, par
value U.S. $0.01 per share (“Common Stock”), pursuant to the terms and
conditions of the Purchase Agreement and for the consideration specified
therein; and
 
WHEREAS, it is a condition precedent to the closing under the Purchase Agreement
that the Company and the Investor have entered into this Agreement.
 
NOW, THEREFORE, in consideration of the recitals and the mutual premises,
covenants and agreements contained herein and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto hereby agree as follows:
 
1.           Definitions.  For purposes of this Agreement:
 
1.1.           “Damages” means any loss, damage, or liability (joint or several)
to which a party hereto may become subject under the Securities Act, the
Exchange Act, or other U.S. federal or U.S. state law, insofar as such loss,
damage, or liability (or any action in respect thereof) arises out of or is
based upon (i) any untrue statement or alleged untrue statement of a material
fact contained in any registration statement of the Company, including any
preliminary prospectus or final prospectus contained therein or any amendments
or supplements thereto; (ii) an omission or alleged omission to state therein a
material fact required to be stated therein, or necessary to make the statements
therein not misleading; or (iii) any violation or alleged violation by the
indemnifying party (or any of its agents or Affiliates (as defined in the
Purchase Agreement)) of the Securities Act, the Exchange Act, any state
securities law, or any rule or regulation promulgated under the Securities Act,
the Exchange Act, or any state securities law.
 
1.2.           “Demand Registration Period” means any period of time after the
first anniversary of the Closing Date (as defined in the Purchase Agreement)
during which the Company is eligible to use a Form S-3.
 
1.3.           “Exchange Act” means the Securities Exchange Act of 1934, as
amended, and the rules and regulations promulgated thereunder.
 
1.4.           “Excluded Registration” means (i) a registration statement
relating to the sale of securities to employees of the Company or a subsidiary
of the Company pursuant to a stock option, stock purchase, or similar equity
incentive plan; (ii) a registration statement relating to an SEC Rule 145
transaction; (iii) a registration statement on any form that does not include
substantially the same information as would be required to be included in a
registration statement covering the sale of the Registrable Securities; or (iv)
a registration statement relating to the issuance by the Company of securities
other than (A) the Company’s Common Stock or (B) any securities having
substantially equivalent rights and ranking with the Company’s Common Stock
(“Equivalent Stock”).
 

--------------------------------------------------------------------------------


 
1.5.           “Form S-1” means such form under the Securities Act as in effect
on the date hereof or any successor registration form under the Securities Act
subsequently adopted by the SEC.
 
1.6.           “Form S-2” means such form under the Securities Act as in effect
on the date hereof or any successor registration form under the Securities Act
subsequently adopted by the SEC.
 
1.7.           “Form S-3” means such form under the Securities Act as in effect
on the date hereof or any registration form under the Securities Act
subsequently adopted by the SEC that permits incorporation of substantial
information by reference to other documents filed by the Company with the SEC.
 
1.8.           “Registrable Securities” means (i) the Shares; and (ii) any
Common Stock issued as (or issuable upon the conversion or exercise of any
warrant, right, or other security that is issued as) a dividend or other
distribution with respect to, or in exchange for or in replacement of, (a) the
Shares or (b) any shares of Common Stock issuable under this clause (ii).
 
1.9.           “SEC” means the United States Securities and Exchange Commission.
 
1.10.         “SEC Rule 144” means Rule 144 promulgated by the SEC under the
Securities Act.
 
1.11.         “SEC Rule 145” means Rule 145 promulgated by the SEC under the
Securities Act.
 
1.12.         “Securities Act” means the Securities Act of 1933, as amended, and
the rules and regulations promulgated thereunder.
 
1.13.         “Selling Expenses” means all underwriting discounts, selling
commissions, and stock transfer taxes applicable to the sale of Registrable
Securities, and fees and disbursements of counsel for the Investor.
 
2.           Registration Rights.  The Company covenants and agrees as follows:
 
2.1.           Demand Registration.
 
(a)           Subject to termination of the registration rights under Section
2.3 and to the limitations of Section 2.3, (i) at any time during a Demand
Registration Period, the Investor may by notice to the Company request that the
Company file a Form S-3 registration statement with respect to the outstanding
Registrable Securities of the Investor and (ii) upon such request, the Company
shall as soon as practicable, and in any event within forty-five (45) days after
the date such request is given by the Investor, file a Form S-3 registration
statement under the Securities Act covering all Registrable Securities that the
Investor requests to be included in such registration
statement.  Notwithstanding anything contained herein to the contrary, the
Investor may not make any demand pursuant to Section 2.1(a)(i) after a
registration statement has become effective for Registrable Securities of the
Investor pursuant to a previous demand under Section 2.1(a)(i).  The Company
shall not be obligated to effect, or to take any action to effect, any
registration statement pursuant to Section 2.1(a)(i) during the period that is
thirty (30) days before the Company’s good faith estimate of the date of filing
of, and ending on a date that is ninety (90) days after the effective date of, a
Company-initiated registration of Common Stock (other than a registration that
is an Excluded Registration), provided, that the Company is actively employing
in good faith commercially reasonable efforts to cause such registration
statement to become effective.
 
-2-

--------------------------------------------------------------------------------


 
(b)           Notwithstanding the foregoing obligations, if the Company
furnishes to the Investor a certificate signed by the Company’s chief executive
officer stating that in the good faith judgment of the Company’s board of
directors it would be materially detrimental to the Company and its stockholders
for such registration statement to either become effective or remain effective
for as long as such registration statement otherwise would be required to remain
effective, because such action would (i) interfere with a significant
acquisition, corporate reorganization, or other similar transaction involving
the Company; (ii) require premature disclosure of material information that the
Company has a bona fide business purpose for preserving as confidential; or
(iii) render the Company unable to comply with requirements under the Securities
Act or Exchange Act, then the Company shall have the right to defer taking
action with respect to such filing, for a period of not more than one hundred
twenty (120) days after the request of the Investor is given; provided, however,
that the Company may not invoke this right more than once in any twelve (12)
month period; and provided, further, that the Company shall not register any
securities for its own account or that of any other stockholder during such one
hundred twenty (120) day period other than any registration specified in clauses
(i), (ii) or (iv) of the definition of Excluded Registration.
 
2.2.           Piggyback Registration.  If the Company proposes to register
(including, for this purpose, a registration effected by the Company for
stockholders other than the Investor) any of its Common Stock or Equivalent
Stock under the Securities Act in connection with the public offering of such
securities solely for cash (other than in an Excluded Registration), the Company
shall, at such time, promptly give the Investor notice of such
registration.  Upon the request of the Investor given within fifteen (15) days
after such notice is given by the Company, the Company shall, subject to the
provisions of Sections 2.3, 2.4(b) and 3.10, cause to be registered all of the
Registrable Securities that the Investor requests to be included in such
registration.  The Company shall have the right to terminate or withdraw any
registration initiated by it under this Section 2.2 before the effective date of
such registration, whether or not the Investor has elected to include
Registrable Securities in such registration.  The expenses (other than Selling
Expenses) of such withdrawn registration shall be borne by the Company in
accordance with Section 2.7.
 
2.3.           Termination of Registration Rights.  The right of the Investor to
request registration pursuant to Section 2.1 shall terminate after a
registration statement has become effective for Registrable Securities of the
Investor pursuant to a request made by the Investor under Section 2.1.  The
right of the Investor to request inclusion of Registrable Securities in any
registration pursuant to Section 2.2 shall terminate at such time as the
Investor holds fewer than twenty-five percent (25%) of the Shares (as adjusted
for any stock splits, stock dividends, recapitalizations or the like).
 
-3-

--------------------------------------------------------------------------------


 
2.4.           Underwriting Requirements.
 
(a)           A registration requested under Section Section 2.1 may not be by
means of an underwriting.
 
(b)           In connection with any offering involving an underwriting of
shares of the Company’s capital stock pursuant to Section 2.2, the Company shall
not be required to include any of the Investor’s Registrable Securities in such
underwriting unless the Investor accepts the terms of the underwriting as agreed
upon between the Company and its underwriters, and then only in such quantity as
the underwriters in their sole discretion determine will not jeopardize the
success of the offering by the Company.  If the total number of Registrable
Securities requested by the Investor to be included in such offering exceeds the
number of securities to be sold that the underwriters in their sole discretion
determine is compatible with the success of the offering, then the Company shall
be required to include in the offering only that number of Registrable
Securities, which the underwriters and the Company in their sole discretion
determine will not jeopardize the success of the offering.   
 
2.5.           Obligations of the Company.  Whenever required under this Section
2 to effect the registration of any Registrable Securities, the Company shall,
as expeditiously as reasonably possible:
 
(a)           prepare and file with the SEC a registration statement with
respect to such Registrable Securities and use its commercially reasonable
efforts to cause such registration statement to become effective and keep such
registration statement effective for a period of no less than one hundred twenty
(120) days or, if earlier, until the distribution contemplated in the
registration statement has been completed; provided, however, that (i) such one
hundred twenty (120) day period shall be extended for a period of time equal to
the period the Investor refrains, at the request of the Company, from selling
any securities included in such registration, and (ii) in the case of any
registration of Registrable Securities on Form S-3 that are intended to be
offered on a continuous or delayed basis, subject to compliance with applicable
SEC rules, such one hundred twenty (120) day period shall be extended for up to
ninety (90) days, if necessary, to keep the registration statement effective
until all such Registrable Securities are sold;
 
(b)           prepare and file with the SEC such amendments and supplements to
such registration statement, and the prospectus used in connection with such
registration statement, as may be necessary to comply with the Securities Act in
order to enable the disposition of all securities covered by such registration
statement;
 
(c)           furnish to the Investor such numbers of copies of a prospectus,
including a preliminary prospectus, as required by the Securities Act, and such
other documents as the Investor may reasonably request in order to facilitate
its disposition of its Registrable Securities;
 
-4-

--------------------------------------------------------------------------------


 
(d)           use its commercially reasonable efforts to register and qualify
the securities covered by such registration statement under such other U.S.
securities or blue-sky laws of such U.S. jurisdictions as shall be reasonably
requested by the Investor; provided that the Company shall not be required to
qualify to do business or to file a general consent to service of process in any
such states or jurisdictions, unless the Company is already subject to service
in such jurisdiction and except as may be required by the Securities Act;
 
(e)           in the event of any underwritten public offering under Section
2.2, enter into and perform its obligations under an underwriting agreement, in
usual and customary form, with the underwriter(s) of such offering;
 
(f)           use its commercially reasonable efforts to cause all such
Registrable Securities covered by such registration statement to be listed on a
U.S. national securities exchange or trading system and each securities exchange
and trading system (if any) on which similar securities issued by the Company
are then listed;
 
(g)           provide a transfer agent and registrar for all Registrable
Securities registered pursuant to this Agreement and provide a CUSIP number for
all such Registrable Securities, in each case not later than the effective date
of such registration;
 
(h)           at least 48 hours prior to the filing of any registration
statement or prospectus with respect to such Registrable Securities, or any
amendment or supplement thereto, furnish a copy thereof to the Investor and
refrain from filing any such registration statement, prospectus, amendment or
supplement to which counsel to the Investor shall have reasonably objected on
the grounds that such document does not comply in all material respects with the
requirements of the Securities Act, unless, in the case of an amendment or
supplement, in the opinion of counsel for the Company the filing of such
amendment or supplement is reasonably necessary to protect the Company from any
liabilities under any applicable federal or state law and such filing will not
violate applicable laws;
 
(i)           notify the Investor, promptly after the Company receives notice
thereof, of the time when such registration statement has been declared
effective or a supplement to any prospectus forming a part of such registration
statement has been filed; and
 
(j)           after such registration statement becomes effective, notify the
Investor of any request by the SEC that the Company amend or supplement such
registration statement or prospectus.
 
2.6.           Furnish Information.  It shall be a condition precedent to the
obligations of the Company to take any action pursuant to this Section 2 with
respect to the Registrable Securities of the Investor that the Investor shall
furnish to the Company such information regarding itself, the Registrable
Securities held by it, and the intended method of disposition of such securities
as is reasonably required to effect the registration of the Investor’s
Registrable Securities.
 
-5-

--------------------------------------------------------------------------------


 
2.7.           Expenses of Registration.  All expenses (other than Selling
Expenses) incurred in connection with registrations, filings, or qualifications
pursuant to this Section 2, including all registration, filing, and
qualification fees; printers’ and accounting fees; and fees and disbursements of
counsel for the Company, shall be borne and paid by the Company; provided,
however, that the Company shall not be required to pay for any expenses of any
registration proceeding begun pursuant to Section 2.1 if the registration
request is subsequently withdrawn at the request of the Investor (in which case
the Investor shall bear such expenses), unless the Investor agrees to forfeit
its registration rights under Section 2.1(a); provided further that if, at the
time of such withdrawal, the Investor has learned of a material adverse change
in the condition, business, or prospects of the Company from that known to the
Investor at the time of its request and that has not otherwise been publicly
disclosed by the Company in its SEC filings, and has withdrawn the request with
reasonable promptness after learning of such information, then the Investor
shall not be required to pay any of such expenses and shall not forfeit its
registration rights under Section 2.1(a).  All Selling Expenses relating to
Registrable Securities registered pursuant to this Section 2 shall be borne and
paid by the Investor.
 
2.8.           Indemnification.  If any Registrable Securities are included in a
registration statement under this Section 2:
 
(a)           To the extent permitted by law, the Company will indemnify and
hold harmless the Investor, and the partners, members, officers, directors,
Affiliates, and stockholders of the Investor; legal counsel and accountants for
the Investor; any underwriter (as defined in the Securities Act) for the
Investor; and each Person (as defined in the Purchase Agreement), if any, who
controls such Investor or underwriter within the meaning of the Securities Act
or the Exchange Act, against any Damages, and the Company will pay to the
Investor, underwriter, controlling Person, or other aforementioned Person any
legal or other expenses reasonably incurred thereby in connection with
investigating or defending any claim or proceeding from which Damages may
result, as such expenses are incurred; provided, however, that the indemnity
agreement contained in this Section 2.8(a) shall not apply to amounts paid in
settlement of any such claim or proceeding if such settlement is effected
without the consent of the Company, nor shall the Company be liable for any
Damages to the extent that they arise out of or are based upon actions or
omissions made in reliance upon and in conformity with written information
furnished by or on behalf of the indemnified Person expressly for use in
connection with such registration.
 
(b)           To the extent permitted by law, the Investor will indemnify and
hold harmless the Company, and each of its directors, each of its officers who
has signed the registration statement, each Person (if any), who controls the
Company within the meaning of the Securities Act, legal counsel and accountants
for the Company, any underwriter (as defined in the Securities Act), and any
controlling Person of any such underwriter, against any Damages, in each case
only to the extent that such Damages arise out of or are based upon actions or
omissions made in reliance upon and in conformity with written information
furnished by or on behalf of the Investor expressly for use in connection with
such registration; and the Investor will pay to the Company and each other
aforementioned Person any legal or other expenses reasonably incurred thereby in
connection with investigating or defending any claim or proceeding from which
Damages may result, as such expenses are incurred; provided, however, that the
indemnity agreement contained in this Section 2.8(b) shall not apply to amounts
paid in settlement of any such claim or proceeding if such settlement is
effected without the consent of the Investor; and provided further that in no
event shall any indemnity under this Section 2.8(b) exceed the proceeds from the
offering received by the Investor (net of any Selling Expenses paid by the
Investor), except in the case of fraud or willful misconduct by the Investor.
 
-6-

--------------------------------------------------------------------------------


 
(c)           Promptly after receipt by an indemnified party under this Section
2.8 of notice of the commencement of any action (including any governmental
action) for which a party may be entitled to indemnification hereunder, such
indemnified party will, if a claim in respect thereof is to be made against any
indemnifying party under this Section 2.8, give the indemnifying party notice of
the commencement thereof, but any failure or delay in giving such notice shall
not relieve the indemnifying party from any liability except to the extent that
it is materially prejudiced by such failure or delay.  The indemnifying party
shall at its election have the right to either (i) participate in such action or
(ii) to assume the defense thereof; provided, however, that the indemnified
parties as a group (together with all other indemnified parties that may be
represented without conflict by one counsel) shall have the right to retain one
separate counsel, with the reasonable fees and expenses to be paid by the
indemnifying party, if representation of such indemnified party(ies) by the
counsel retained by the indemnifying party would be inappropriate due to actual
or potential differing interests between such indemnified party(ies) and any
other party represented by such counsel in such action.
 
(d)           To provide for just and equitable contribution to joint liability
under the Securities Act in any case in which either (i) any party otherwise
entitled to indemnification hereunder makes a claim for indemnification pursuant
to this Section 2.8 but it is judicially determined (by the entry of a final
judgment or decree by a court of competent jurisdiction and the expiration of
time to appeal or the denial of the last right of appeal) that such
indemnification may not be enforced in such case, notwithstanding the fact that
this Section 2.8 provides for indemnification in such case, or (ii) contribution
under the Securities Act may be required on the part of any party hereto for
which indemnification is provided under this Section 2.8, then, and in each such
case, such parties will contribute to the aggregate losses, claims, damages,
liabilities, or expenses to which they may be subject (after contribution from
others) in such proportion as is appropriate to reflect the relative fault of
each of the indemnifying party and the indemnified party in connection with the
statements, omissions, or other actions that resulted in such loss, claim,
damage, liability, or expense, as well as to reflect any other relevant
equitable considerations.  The relative fault of the indemnifying party and of
the indemnified party shall be determined by reference to, among other things,
whether the untrue or allegedly untrue statement of a material fact, or the
omission or alleged omission of a material fact, relates to information supplied
by the indemnifying party or by the indemnified party and the parties’ relative
intent, knowledge, access to information, and opportunity to correct or prevent
such statement or omission; provided, however, that, in any such case, (x) the
Investor will not be required to contribute any amount in excess of the public
offering price of all such Registrable Securities offered and sold by the
Investor pursuant to such registration statement, and (y) no Person guilty of
fraudulent misrepresentation (within the meaning of Section 11(f) of the
Securities Act) will be entitled to contribution from any party who was not
guilty of such fraudulent misrepresentation; and provided further that in no
event shall the Investor’s liability pursuant to this Section 2.8(d), when
combined with the amounts paid or payable by the Investor pursuant to Section
2.8(b), exceed the proceeds from the offering received by the Investor (net of
any Selling Expenses paid by the Investor), except in the case of willful
misconduct or fraud by the Investor.
 
-7-

--------------------------------------------------------------------------------


 
(e)           Unless otherwise superseded by an underwriting agreement entered
into in connection with the underwritten public offering under Section 2.2, the
obligations of the Company and the Investor under this Section 2.8 shall survive
the completion of any offering of Registrable Securities in a registration under
this Section 2 2.8, and otherwise shall survive the termination of this
Agreement.
 
2.9.           Reports Under Exchange Act.  With a view to making available to
the Investor the benefits of SEC Rule 144 and any other rule or regulation of
the SEC that may at any time permit the Investor to sell securities of the
Company to the public without registration or pursuant to a registration on Form
S-3, the Company shall:
 
(a)           use commercially reasonable efforts to make and keep available
adequate current public information, as those terms are understood and defined
in SEC Rule 144;
 
(b)           use commercially reasonable efforts to file with the SEC in a
timely manner all reports and other documents required of the Company under the
Securities Act and the Exchange Act; and
 
(c)           furnish to the Investor, forthwith upon request (i) to the extent
accurate, a written statement by the Company that it has complied with the
reporting requirements of SEC Rule 144, the Securities Act, and the Exchange
Act, or that it qualifies as a registrant whose securities may be resold
pursuant to Form S-3; and (ii) such other information as may be reasonably
requested in availing the Investor of any rule or regulation of the SEC that
permits the selling of any such securities without registration or pursuant to
Form S-3.
 
2.10.           “Market Stand-off” Agreement.  The Investor hereby agrees that
it will not, without the prior written consent of the managing underwriter,
during the period commencing on the date of the final prospectus relating to the
registration by the Company for its own behalf of shares of its Common Stock or
any other securities of the Company, under the Securities Act on a registration
statement on Form S-1, Form S-2, or Form S-3 and ending on the date specified by
the Company and the managing underwriter (such period not to exceed ninety (90)
days, which period may be extended upon the request of the managing underwriter,
to the extent required by any NASD rules, for an additional period of up to
fifteen (15) days if the Company issues or proposes to issue an earnings or
other public release within fifteen (15) days of the expiration of the 90-day
lockup period), (i) lend; offer; pledge; sell; contract to sell; sell any option
or contract to purchase; purchase any option or contract to sell; grant any
option, right, or warrant to purchase; or otherwise transfer or dispose of,
directly or indirectly, any shares of Common Stock or any securities convertible
into or exercisable or exchangeable (directly or indirectly) for Common Stock
held immediately before the effective date of the registration statement for
such offering or (ii) enter into any swap or other arrangement that transfers to
another, in whole or in part, any of the economic consequences of ownership of
such securities, whether any such transaction described in clause (i) or (ii)
above is to be settled by delivery of Common Stock or other securities, in cash,
or otherwise.  The foregoing provisions of this Section 2.10 shall not apply to
(i) any shares included in such registration statement pursuant to the
Investor’s rights under Section 2.2 or (ii) the sale of any shares to an
underwriter pursuant to an underwriting agreement, and shall be applicable to
the Investor only if all senior officers and directors of the Company are
subject to the same restrictions.  The underwriters in connection with such
registration are intended third-party beneficiaries of this Section 2.10 and
shall have the right, power, and authority to enforce the provisions hereof as
though they were a party hereto.  The Investor further agrees to execute such
agreements as may be reasonably requested by the underwriters in connection with
such registration that are consistent with this Section 2.10 or that are
necessary to give further effect thereto.
 
-8-

--------------------------------------------------------------------------------


 
3.           Miscellaneous.
 
3.1.           Successors and Assigns.  The rights and obligations provided for
in this Agreement may not be assigned, delegated or transferred by either party
without the prior written consent of the other party, except that this Agreement
may be assigned or transferred in full to a successor in ownership of all or
substantially all of the business or assets of the Investor (whether by merger,
consolidation, sale or otherwise) without the prior consent of the Company;
provided, that the Investor provides written notice to the Company of such
assignment and the assignee of this Agreement agrees in writing to be bound as
such party hereunder; and provided further, that this Agreement must be assigned
to and shall be assumed by and enforceable against a successor in ownership of
all or substantially all of the business or assets of the Company (whether by
merger, consolidation, sale or otherwise).  Notwithstanding anything to the
contrary in this Agreement, any assignment, delegation or transfer, or any such
assignment or transfer, in violation of this Section 3.1 shall be void.  This
Agreement shall inure to the benefit of, and be binding upon, the legal
representatives, successors and permitted assigns of each of the parties. 
 
3.2.           Governing Law.  This Agreement shall be governed, in all
respects, including validity, interpretation and effect by the laws of the
Commonwealth of Massachusetts, without regards to conflicts of law principles
that could result in the application of the law of any other jurisdiction.
 
3.3.           CONSENT TO JURISDICTION.  EACH PARTY HERETO HEREBY IRREVOCABLY
AGREES THAT ANY SUIT, ACTION, PROCEEDING OR CLAIM AGAINST IT ARISING OUT OF OR
IN ANY WAY RELATING TO THIS AGREEMENT, OR ANY JUDGMENT ENTERED BY ANY COURT IN
RESPECT THEREOF, MAY BE BROUGHT OR ENFORCED IN THE STATE OR FEDERAL COURTS
LOCATED IN THE COMMONWEALTH OF MASSACHUSETTS, AND EACH PARTY HERETO HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY LAW, ANY OBJECTION WHICH
IT MAY NOW OR HEREAFTER HAVE TO THE VENUE OF ANY PROCEEDING BROUGHT IN THE
COMMONWEALTH OF MASSACHUSETTS AND FURTHER IRREVOCABLY WAIVES ANY CLAIMS THAT ANY
SUCH PROCEEDING HAS BEEN BROUGHT IN AN INCONVENIENT FORUM.
 
3.4.           Counterparts; Facsimile.  This Agreement may be executed and
delivered  (i) by facsimile or PDF signature and (ii) in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.
 
-9-

--------------------------------------------------------------------------------


 
3.5.           Titles and Subtitles.  The titles and subtitles used in this
Agreement are for convenience only and are not to be considered in construing or
interpreting this Agreement.
 
3.6.           Notices.  Any communication or notice required or permitted to be
given under this Agreement shall be made in writing and in the English language
and shall be deemed to have been duly and validly given (i) in the case of
notice sent by letter, upon receipt of the same, and (ii) in the case of notice
sent by telefax, upon acknowledgement of successful and complete transmission by
the fax machine of the sending party, addressed, in each case, to the addresses
indicated in the preamble of the Purchase Agreement or to such other address as
each party may hereafter furnish to the other by written notice, as herein
provided.
 
3.7.           Amendments and Waivers.  This Agreement may only be waived,
changed, modified or discharged by an agreement in writing signed by the Company
and the Investor.  No waivers of or exceptions to any term, condition, or
provision of this Agreement, in any one or more instances, shall be deemed to be
or construed as a further or continuing waiver of any such term, condition, or
provision.
 
3.8.           Severability.  In case any one or more of the provisions
contained in this Agreement is for any reason held to be invalid, illegal or
unenforceable in any respect, such invalidity, illegality, or unenforceability
shall not affect any other provision of this Agreement, and such invalid,
illegal, or unenforceable provision shall be reformed and construed so that it
will be valid, legal, and enforceable to the maximum extent permitted by law.
 
3.9.           Entire Agreement.  This Agreement: (a) supersedes all prior
agreements relating to the same matter and (b) contains, jointly with the
Purchase Agreement, the entire understanding between the Investor and the
Company with respect to the subject matter hereof.
 
3.10.           Termination.  Notwithstanding anything contained in this
Agreement to the contrary, this Agreement shall terminate and the Company shall
have the right to terminate or withdraw any then effective registration
statement relating to Registrable Securities, at any time that the Investor is
able to sell its outstanding Registrable Securities without restriction under
SEC Rule 144(b)(1) as a Person that is not an “affiliate” of the Company (within
the meaning of SEC Rule 144).  For all purposes of this Agreement, whether the
Investor is able to “sell its outstanding Registrable Securities without
restriction under SEC Rule 144(b)(1),” including without limitation whether the
Investor is not an “affiliate” of the Company (within the meaning of SEC Rule
144), shall be determined by the Investor, reasonably and in good faith after
consultation with its counsel.  In the event the Company and the Investor
disagree as to the Investor’s status as an “affiliate,” then the Company and the
Investor agree to discuss such matter in good faith; provided, that the final
determination shall be made by the Investor, acting reasonably and in good
faith, and taking into consideration the discussions with the Co mpany.
 
[Remainder of Page Intentionally Left Blank]
 
 
-10-

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.
 
 

 
ANIKA THERAPEUTICS, INC.
                     
 
By:
/s/ Charles H. Sherwood       Name: Charles H. Sherwood      
Title:  Chief Executive Officer and President
         

 
 
 

 
FIDIA FARMACEUTICI S.P.A.
                     
 
By:
/s/ Antonio Germani       Name:  Antonio Germani       Title:  Managing Director
         

 
 
 
-11-

--------------------------------------------------------------------------------